Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered September 13, 1984, adjudicating him a youthful offender upon his conviction of assault in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we find that the evidence supports the trial court’s findings that the defendant acted with criminal negligence, and that the pellet gun that he admittedly fired caused the injury to the complainant’s eye. Brown, J. P., Weinstein, Rubin and Kooper, JJ., concur.